BELT TENSIONING MONITORING DEVICE



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated November 04, 2022.

DRAWINGS

In view of the Applicant’s amendments to the specification, the objection to the drawings as set forth in the previous Office Action (Aug. 02, 2022) has been overcome.

CLAIMS

Objections

Claim 10, line 10 contains a typographical error in that the phrase “and electronic control unit” should be changed to --an electronic control unit--.



35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the rejection of claims 1 - 10 under 35 USC 112(b) as set forth in the said previous Office Action has been overcome.
However, in light of the Applicant’s amendments to the claims, the following now applies:

Claims 12 - 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Claim 12, line 1; reference is made to “The belt tensioning monitoring system of claim 11”. However, claim 11 sets forth a belt tensioning monitoring device and not a system. The word “system” should be changed to --device--. Claim 14 depends from claim 12 and also references “the belt tensioning monitoring system” of claim 12.
Claim 13, line 1; reference is made to “The belt tensioning monitoring system of claim 1”. However, claim 1 sets forth a belt tensioning monitoring device and not a system. The word “system” should be changed to --device--. Claim 15 depends from claim 13 and also references “the belt tensioning monitoring system” of claim 13.
Claim 13 is indefinite as to the reference to “the optical mark” since no such mark was previously set forth.


35 U.S.C. § 102

In view of the Applicant’s amendments to the claims and corresponding remarks, the rejection of claims 1, 3 - 6, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Rembisz et al. (9,228,909) as was set forth in the said previous Office Action has been overcome.

35 U.S.C. § 103

In view of the Applicant’s amendments to the claims and corresponding remarks, all claim rejections under 35 U.S.C. 103 as were set forth in the said previous Office Action have been overcome. However, in light of the Applicant’s amendments, the following now applies:

Claims 1, 3, 4, 6 - 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (2010/0131232) in view of Rembisz et al. (9,228,909).

With respect to independent claims 1 and 10, Taylor sets forth a belt tensioning monitoring device for monitoring a belt tensioning of a belt (18) of a belt drive system (10) comprising:
a driving pulley (14) engaged with the belt;
a driven pulley (15) engaged with the belt such that the driven pulley can be rotated by the driving pulley;
a pulley mark (25) on one of the pullies;

an electronic control unit (42);
a first sensor (22) in communication with the electronic control unit and positioned relative to the one of the pullies so as to detect the pulley mark when it rotates past the first sensor (Fig. 1); and
a second sensor (23) in communication with the electronic control unit and positioned relative to the belt to detect a second pulley mark (26) when it passes the second sensor (Fig. 1);
the electronic control unit being configured to receive data from the first sensor and the second sensor and to use the data to determine a belt slip effect between the belt and the one of the driving pulley and the driven pulley (abstract and Fig. 1).
	
Taylor fails to set forth that the belt (18) has a mark thereon and that a sensor detects the mark when it passes the sensor. Instead, Taylor sets forth that each pulley has a mark and a corresponding sensor.
Rembisz et al. (9,228,909) sets forth the use of a belt (108) with a mark (306) thereon that can be detected by a sensor (112) when the mark passes the sensor.
As such it would have been obvious to one having ordinary skill in the art armed with these teachings to use a belt with a mark thereon in place of a mark on each of the pullies. A corresponding sensor to the mark of choice would also be used.
The motivation being that by using a mark on the driving pulley and a mark on the belt, the rate of rotation of the pulley can be determined and compared to the rate of rotation of the belt so that any difference therebetween can be attributed to slippage of the belt with respect to the driving pulley.

With respect to claim 3, Rembisz et al. set forth that the mark is an optical mark (col. 5, lines 52 - 58) and the sensor is an optical sensor (col. 4, lines 40 - 48).

With respect to claim 4, Rembisz et al. set forth a second belt mark as of the same type as the first belt mark (308) and provided on the belt (Figs. 3B - 3D), the sensor being configured to detect the second mark (col. 3, line 43 - col. 4, line 7).

With respect to claim 6, Rembisz et al. set forth that the second mark is an optical mark (col. 5, lines 52 - 58).
	
With respect to claim 7, Rembisz et al. set forth that the electronic control unit comprises an estimation module configured to determine the belt slip effect (page 1, paragraphs 9 - 10).

With respect to claim 8, Rembisz et al. set forth that the mark is a reflective mark and the sensor is an optical sensor (col. 4, lines 40 - 48).

With respect to independent claim 11 and in addition to above comments pertaining to independent claims 1 and 10, Taylor suggests that the pulley mark may be a magnetized area while Rembisz et al. set forth that the belt mark is an optical mark (col. 5, lines 52 - 58) for the use of a magnetized area as well as optical marks are both very well known ways of detecting the passage of a mark.


With respect to claim 13, Rembisz et al. set forth that the mark is a reflective mark and the sensor is an optical sensor (col. 4, lines 40 - 48).

Claims 9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (2010/0131232) in view of Rembisz et al. (9,228,909) and further in view of Takano (4,634,404) and Sands et al. (2003/0199349).

With respect to claim 9, Rembisz et al. set forth that a mark can be a magnetized area (col. 3, lines 31 - 34) but fail to set forth that the mark is on a pulley and that the sensor is a hall effect sensor.
Takano sets forth the mark (30) being on the pulley (18).
Sands et al. set forth the use of a hall effect sensor to detect a magnetized area of a mark (page 2, paragraph 23).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use a hall effect sensor as the sensor of choice to detect a moving magnetized mark.
The motivation being that a hall effect sensor is a well known, efficient, and inexpensive type of sensor used to detect a magnetized mark on a moving object.

With respect to claims 12, 14, and 15, Rembisz et al. set forth that a mark can be a magnetized area (col. 3, lines 31 - 34) and thus comprises a magnet while Sands et al. set forth that the sensor is a Hall Effect sensor (page 2, paragraph 23).

Allowable Subject Matter

Claims 2 and 5 are objected to as being dependent upon a rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claims.
Claim 2 is found as having allowable subject matter because the prior art fails to teach or suggest that the first belt mark comprises a magnetized area which is fixed on a surface of the belt or is a magnetic powder embedded in or on the belt.
Claim 5 is found as having allowable subject matter because the prior art fails to teach or suggest that the second belt mark comprises a magnetized area fixed on a surface of the belt or being a magnetic powder embedded in or on the belt.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Eric S. McCall/Primary Examiner
Art Unit 2855